DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.
Claims 1-23 remain pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fluid transfer part” in claim 1, 8;  “device carrier member” in claims 12-13, 19; “needle holding member” in claims 12, 14, 19; “control unit in claim 12, 15; “cell detection unit” in claim 12, 15; “anti-vibration means” in claim 12..
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outlet" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim as it is unclear whether this limitation refers to “outlet area” or “outlet microchannels”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BALLAS (Us 2015/0299729) in view of HANDIQUE (US 2013/0190212). 
With respect to claim 1, BALLAS discloses an ultrahigh throughput microinjection device for microinjection (0048) comprising a capture array (microchannel portion) on a substrate with a plurality of depressions or wells, each of which is adapted and configured to hold a biological cell (cell trapping area with plurality of cell trapping microchannels configured to trap one cell) (Figure 2, 0052). BALLAS discloses penetrators (fluid transfer parts) have diameters and depths that are smaller than the cell and the capture sites (0067) and that the device is formed of a  two substrates layered (first and second layer), in which one layer (second layer) has underlying fluid circuits (fluid transfer part for directing a fluid flow through the device formed by recess in second layer) and the other layer providing the capture sites (cell trapping area of microchannel portion being formed by a first layer) (0078, 0129-131, Figure 5.2, 5.3) BALLAS discloses the cells are presented in a reservoir or flow channel to the wells, such as a through thickness inlet (inlet area with an inlet) and at the bottom of the depressions (outlet area) there are aspiration vias In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Both BALLAS and HANDIQUE are capable of being used to supply an injectant into cells as recited by the preamble since the claim does not positively recite any structures used for the high throughput microinjection. Regarding the limitations relating to the flow velocity, and movable injection needle, moving the cell-trapping device are considered intended use limitations. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115.
With respect to claim 2, BALLAS discloses that large numbers of cells can be captured in a single cycle, e.g. 10^4 cells (0051), such that the array can have 100 x 100 capture sites (0056) (trapping area comprises more than 200 cell trapping microchannels) and HANDIQUE discloses the array can include 100-1,000,000 pores (cell trapping microchannels) (0036). 
With respect to claim 3, BALLAS discloses the depressions or wells (cell trapping microchannels) are arranged substantially in parallel at regular intervals in a row along a linear axis through the device (Figure 1, 2) as does HANDIQUE (Figures 2, 4- 7). 
With respect to claim 4, BALLAS discloses the cells are presented in a reservoir or flow channel to the wells, such as a through thickness inlet (inlet area with an inlet) and at the bottom of the depressions (outlet area) there are aspiration vias (outlet microchannels) for directing the fluid and smaller cells for release, (0055-58, 0061-62, Figure 5a, 6). HANDIQUE additionally discloses an inlet and outlet with fluid flow as claimed (Figure 2, 6). 
With respect to claim 5, BALLAS discloses the aspiration vias (outlet microchannels) are at the bottom of the depressions (cell trapping microchannels proceed into outlet microchannels) (0055-58, 0061-62, Figure 5a, 6) and that the device is formed of a device layer and a buried layer (first and second layer) and the chip layer being 20 um thick (height of about 20 um) and buried layer being 2um (height up to about 5um) (0069-70, Figure 7), The device layer having PDMS films layered on (0117). 
With respect to claim 6, BALLAS discloses the substrate with a plurality of depressions or wells, each of which is adapted and configured to hold a biological cell and at the bottom of the depressions (cell trapping microchannels) there are aspiration vias (outlet microchannels) (microchannels are formed by recesses in the first or second layer) (0055-58, 0061-62, Figure 2, 7) which are formed perpendicular to the horizontal dimensions an proceed parallel to the horizontal dimensions (Figure 2, 7) as does HANDIQUE (Figure 2, 6). 
With respect to claim 7-8, BALLAS discloses a transparent cover plate made of glass and a manifold block (cover portion and base portion respectively)(0064-66) and that the capture site dimensions and their spacing are related to the size of cells to be manipulated, in which one example has cell capture sites (cell trapping microchannels) with a width of 1 x average cell 
With respect to claim 9, BALLAS discloses the cover is transparent (0064) and that large numbers of cells can be captured in a single cycle, e.g. 10^4 cells (0051), such that the array can have 100 x 100 capture sites (0056) (at least 356 cell trapping microchannels), but does not explicitly disclose the device block is transparent. However, HANDIQUE discloses the substrate of the device is preferably optically transparent (0058). it would have been obvious to one having ordinary skill in the art to make the device chip of BALLAS transparent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 10, BALLAS discloses the device of claim 1, and projections that are part of an injector array (injection needle) with a tip arranged to be stuck into cells trapped in the device (0054-55, Figure 2). 
With respect to claim 11, BALLAS discloses the device is capable of throughputs of greater than or equal to 10^4 cells/min (0051) (throughput of at least 30-100cells/min), the cells 
With respect to claim 17, BALLAS discloses the apparatus of claim 10 and further discloses cells are presented to the wells (introducing plurality of cells); capturing the cells in the depressions (microchannels) such that one cells fills each; and inserting the injectors (needle) into the depression (cell trapping area) and injecting the injectant into the cells (0055-58, 0062-63, Figure 2-3). 
With respect to claim 21, HANDIQUE discloses the substrate (layer) has a branching structure of a binary tree-like symmetrical structure (Figure 6). 

Claims 12-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over BALLAS (US 2015/0299729) in view of HANDIQUE (US 2013/0190212) as applied to claims 1-11, 17, 21 and further in view of HUANG (US 2005/0266478) and YOUOKU (US 20060183215). 
With respect to claim 12, the specification states “for reducing vibration referenced herein as "anti-vibration means", in particular an anti-vibration member such as a table or plate onto which the device carrier member with the surface opposite to the device carrying surface and/or the needle supporting member can be placed.” therefore the “anti-vibration means” claimed is being interpreted to cover this feature. BALLAS discloses the apparatus further comprises a manifold block (Figure 6, 0064) for carrying the device chip; an injector array (needle holding member) (Figure 1); pressure based micro injectors (0054-55); but does not explicitly disclose an anti-vibration means. However, HUANG discloses biochips which an array of holes (microchannels) through which negative pressure is applied through the holes to position with a whole cell (0050-52, 0060) in which the chips with or without ancillary structures 
With respect to claim 13, BALLAS discloses the block (device carrier member) has a carrying surface facing the device chip (trapping device) which is in a horizontal position parallel to an X-Y plane and being arranged so that it is possible to move the device chip in the X and Y directions (Figure 6). 
With respect to claim 14, BALLAS discloses the projections on the injector array (needle and needle holding member) are arranged substantially perpendicular to an X-Y plane (Figure 1, 2) as does YOUOKU (Figure 4). 
With respect to claim 15, the specification states “microscopic means is preferably a microscope”, therefore the examiner is interpreting “microscopic means” under 35 USC 112f to be a microscope.  YOUOKU discloses the control unit comprises a personal computer (Figure 2, 0035) and a needle control unit that controls the position of the needle (0041) in a Z direction perpendicular to the X-Y plane (Figure 4); the optical system (cell detection) comprising a CCD camera (vision detector), an objective lens (a microscope) and an illumination light source above the chip (0035, Figure 2), but does not explicitly disclose the entire cell detection unit is arranged on top of the chip facing the surface that is opposite the surface facing the carrier. However, it would have been obvious to one having ordinary skill in the art to locate the entire cell detection unit above the chip, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
With respect to claim 16, BALLAS discloses using both a positive and negative pressure in the device (0063) and YOUOKU discloses there is pressure (microinjector) applied to the discharging unit to positively express the substance injected at a controlled feed rate and a suction for locating the cells in the trapping chip (0041, 0036). 

Claims 18-20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over BALLAS (US 2015/0299729) in view of HANDIQUE (US 2013/0190212) 1-11, 17, 21 and further in view of YOUOKU (US 20060183215). 
With respect to claim 18, BALLAS discloses the cells are presented in a reservoir or flow channel to the wells (applying the cells to the inlet), such as a through thickness inlet (inlet area 
With respect to claim 19-20, BALLAS discloses the apparatus further comprises a manifold block (Figure 6, 0064) for carrying the device chip; an injector array (needle holding member) (Figure 1); and injecting the injectant into the cells (0055-58, 0062-63, Figure 2-3) but does not explicitly disclose moving the cells and needles respectively to inject subsequent cells or searching for the cell before injection. However, YOUOKU discloses the needle is used to inject a substance in the cell while observing the cell (0060) as controlled by the analysis of the cell image by the computer (0043). It would have been obvious to one of ordinary skill in the art to modify the device of BALLAS to include the control unit and cell detection unit as taught by YOUOKU because it facilitates observations of cells and needles while preventing interference 
With respect to claims 22-23, BALLAS does not explicitly disclose bending the injection needle while inserting at a tilt of more than 70 degrees. However, YOUOKU discloses inserting the needle the needles should be bent at an angle of 60-120 degrees (more than 70 degrees) because it allows for inserting the needle into the cell more reliably (0029).  

Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the injection needle) are not positively recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument regarding the limitations of: wherein the flow velocity… and the cells are arranged to be stuck by an injection needle movable relative… when the cell-trapping device is moved, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Additionally, the amendments directed towards the flow velocity and the movement of the cell trapping device are considered to add only functional limitations. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed 
In response to applicant's arguments that HANDIQUE is not suitable for microinjection, it is noted that BALLAS was used to teach these limitations while HANDIQUE is relied upon merely to teach the arrangement of the chip used in the microinjection of BALLAS. It is noted applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799